Title: [November 1789]
From: Washington, George
To: 




November 1st. Attended by the President of the State (Genl. Sullivan) Mr. Langdon, & the Marshall; I went in the fore Noon to the Episcopal Church under the incumbency of a Mr. Ogden and in the Afternoon to one of the Presbeterian or Congregational Churches in which a Mr. Buckminster Preached. Dined at home with the Marshall and spent the afternoon in my own room writing letters.


   
   Rev. John Cosens Ogden was pastor of St. John’s Episcopal Church from 1786 to 1793. Ogden had written GW, 30 Oct., extending an invitation to tea and mentioning, as an added inducement, that his mother-in-law was the widow of Brig. Gen. David Wooster and his sister the widow of Col. Francis Barber (DNA:PCC). GW attended services in Queen’s Chapel of the church (Pa. Packet, 25 Nov. 1789). Rev. Joseph Buckminster became pastor of the North Congregational Church in Portsmouth in 1779 and held the post for 33 years (GURNEYC. S. Gurney. Portsmouth . . . Historic and Picturesque. Portsmouth, N.H., 1902., 140).



   
   Several newspaper accounts, including the Pennsylvania Packet, 19 Nov. 1789, state that on Sunday, 1 Nov., Tobias Lear was married in Portsmouth “to an amiable young lady of that town” and that GW attended the wedding. This is clearly in error since Lear did not marry Mary Long of Portsmouth until 18 April 1790. However, Lear family tradition holds that GW attended the engagement party on this day (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 128).


 


Monday 2d. Having made previous preparations for it—About 8 Oclock attended by the President, Mr. Langden & some other Gentlemen, I went in a boat to view the harbour of Portsmouth;

which is well secured against all Winds; and from its narrow entrance from the Sea, and passage up to the Town, may be perfectly guarded against any approach by water. The anchorage is also good & the Shipping may lay close to the Docks &ca. when at the Town. In my way to the Mouth of the Harbour, I stopped at a place called Kittery in the Provence of Main, the River Piscataqua being the boundary between New Hampshire and it. From hence I went by the Old Fort (formerly built while under the English government) on an Island which is at the Entrance of the Harbour and where the Light House stands. As we passed this Fort we were saluted by 13 Guns. Having Lines we proceeded to the Fishing banks a little with out the Harbour and fished for Cod—but it not being a proper time of tide we only caught two—with wch. about 1 Oclock we returned to Town. Dined at Col. Langdons, and drank Tea there with a large Circle of Ladies and retired a little after Seven O’clock. Before dinner I recd. an address from the Town—presented by the Vice-President and returned an answer in the Evening to one I had recd. from Marblehead and an other from the Presbiterian Clergy of the State of Massachusetts & New Hampshire delivered at Newbury Port; both of which I had been unable to answer before.
   

   
   Fort William and Mary, later called Fort Constitution, was on Newcastle Island in Portsmouth harbor.



   
   According to tradition in Tobias Lear’s family, “On the trip down the Piscataqua River, Washington landed for a few minutes on the opposite

bank at Kittery, or rather Kittery Point, Maine, and made a short call on the Reverend Dr. Stevens, the pastor of the old Kittery Church. The President landed on the old stone dock.” Rev. Dr. Benjamin Stevens (1720–1791) had been pastor of the First Church in Kittery, Maine, since 1751. His daughter Sally was married to Rev. Joseph Buckminster whose church GW had attended on 1 Nov. GW’s first attempt at deep-sea fishing was apparently even less successful than he intimates. One of the two cod “was hooked by a fisherman named Zebulon Willey, who was trying his luck in a neighboring boat. Getting a bite, he handed his line to the President, who landed the fish and rewarded Zebulon with a silver dollar. When returning to town, the President saw an old acquaintance. This was Captain John Blunt, the helmsman of the boat during the famous crossing of the Delaware” (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 84; DEXTERFranklin Bowditch Dexter, ed. Extracts from the Itineraries and other Miscellanies of Ezra Stiles, D.D., LL.D., 1755–1794, with a Selection from His Correspondence. New Haven, 1916., 562).



   
   These addresses and replies are in DLC:GW.


 


Tuesday 3d. Sat two hours in the forenoon for a Mr.  Painter of Boston, at the Request of Mr. Brick of that place; who wrote Majr. Jackson that it was an earnest desire of many of the Inhabitants of that Town that he might be endulged. After this setting I called upon President Sullivan, and the Mother of Mr. Lear and having walked through most parts of the Town, returned by 12 Oclock when I was visited by a Clergyman of the name of Haven, who presented me with an Ear, and part of the stalk of the dying Corn, and several small pieces of Cloth which had been died with it, equal to any colours I had ever seen & of various colours. This Corn was blood red & the rind of the stalk deeply tinged of the same colour. About 2 Oclock I recd. an Address from the Executive of the State of New Hampshire; and in half an hour after dined with them and a large Company at their Assembly room which is one of the best I have seen any where in the United States. At half after Seven I went to the Assembly where there were about 75 well dressed, and many of them very handsome Ladies—among whom (as was also the case at the Salem & Boston Assemblies) were a greater proportion with much blacker hair than are usually seen in the Southern States. About 9 I returned to my Quarters. Portsmouth it is said contains abt. 5000 Inhabitants. There are some good houses (among wch. Colo. Langdons may be esteemed the first) but in general they are indifferent; and almost entirely of wood. On wondering at this, as the Country is full of Stone and good Clay for Bricks I was told that on acct. of the fogs and damps they deemed them wholesomer and for that reason prefered wood buildings. Lumber—Fish and Pot ash with some Provisions compose the principal Articles of Export. Ship building here & at Newbury Port has been carried on to a considerable extent. During & for sometime after the War

there was an entire stagnation to it; but it is beginning now to revive again. The number of Ships belonging to the Port are estimated at .


   
   Samuel Breck, a Boston merchant, was interested in various manufacturing concerns in the city including the Boston Duck Manufactory and the Boston Glass House. See also entry for 27 Oct. 1789.



   
   According to Portsmouth tradition, GW visited Sullivan and the New Hampshire council at the William Pitt Hotel on Pitt Street, kept since 1770 by John Stavers. Mrs. Mary Lear, the widow of Capt. Tobias Lear, lived on Hunking Street in Portsmouth with her daughter and son-in-law Samuel Storer, a Portsmouth merchant.



   
   Rev. Dr. Samuel Haven (1727–1806), a native of Framingham, Mass., and a Harvard graduate, had come to Portsmouth in 1752 to become the vigorous and popular pastor of South Congregational Church. During the Revolution he had operated a small saltpeter works in Portsmouth “using earth which he dug from under the meetinghouse,” and was noted for the support he extended out of his own meager salary to the victims of the war in the area (SIBLEYJ. L. Sibley et al. Sibley’s Harvard Graduates: Biographical Sketches of Those Who Attended Harvard College. 18 vols. to date. Boston, 1873–., 12:382–92; BREWSTERCharles W. Brewster. Rambles about Portsmouth. Vol. 1. 1873. Reprint. Somersworth, N.H., 1971., 1st ser., 96, 322–26).



   
   Letter book copies of an address of welcome from the New Hampshire council, signed by John Sullivan on 3 Nov., and GW’s reply are in DLC:GW.



   
   After visiting New Hampshire, GW had apparently originally intended to continue into Vermont and return to New York City by way of Albany. However, on 3 Nov. a heavy fall of snow blanketed Albany and the surrounding area and GW decided to return to the capital by the most direct route (Gaz. of the U.S., 11 Nov. 1789; Pa. Packet, 20 Nov. 1789; WEBB [2]Worthington Chauncey Ford, ed. Correspondence and Journals of Samuel Blachley Webb. 3 vols. New York, 1893–94., 3:144).


 


Wednesday 4th. About half after seven I left Portsmouth, quietly & without any attendance, having earnestly entreated that all parade & ceremony might be avoided on my return. Before ten I reached Exeter 14 Miles distance. This is considered as the 2d. Town in New-Hampshire and stands at the head of the tide water of Piscataqua River but Ships of 3 or 400 Tonns are built at it. Above (but in the Town) are considerable Falls which supply several Grist Mills—2 Oyl Mills A Slitting Mill and Snuff Mill. It is a place of some consequence but does not contain more than 1000 Inhabitants. A jealousy subsists between this Town (where the Legislature alternately sits) and Portsmouth, which, had I known it in time, would have made it necessary to have accepted an Invitation to a Public dinner, but my arrangements having been otherwise made I could not. From hence passing through Kingstown (6 Miles from Exeter) I arrived at Haverhill about half past two & stayed all Night. Walked through the Town which stands at the head of the Tide of Merrimack River and in a beautiful part of the Country. The Lands over which I travelled to day are pretty much mixed in places with Stone And the growth

with Pines—till I came near to Haverhill where they disappeared, & the land had a more fertile appearance. The whole were pretty well cultivated but used (principally) for Grass and Indian Corn. In Haverhill is a Duck Manufactury upon a small but ingenious scale under the conduct of Colo. . At this Manufactury one small person turns a Wheel which employs 8 Spinners, each acting independently of each other so as to occasion no interruption to the rest if any one of them is stopped—Whereas at the Boston Manufactury of this Article, each Spinner has a small girl to turn the Wheel. The Looms are also somewhat differently constructed from those of the common kind, and upon an improved plan. The Inhabitts. of this small Village were well disposed to welcome me to it by every demonstration which could evince their joy.

   
   
   The Sailcloth Manufactory at Haverhill, under the supervision of Samuel Blodgett, began operation in 1789. By 1790 flax for sailcloth was being processed by “a multiple spinning-machine, operated by power, containing 4 heads of 8 spindles each.” As in the case of other New England duck manufactories, the Haverhill establishment prospered as long as state bounties were available. After their expiration around 1795, production gradually declined (CLARK [4]Victor S. Clark. History of Manufactures in the United States. 3 vols. New York, 1929., 1:425, 531).


   
   GW lodged at Harrod’s tavern in Haverhill (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:46, n.1).


 


Thursday 5th. About Sun rise I set out, crossing the Merimack River at the Town over to the Township of Bradford and in nine Miles came to Abbots Tavern in Andover where we breakfasted, and met with much attention from Mr. Philips President of the Senate of Massachusetts, who accompanied us thro’ Bellarika [Billerica] to Lexington, where I dined, and viewed the Spot on which the first blood was spilt in the dispute with great Britain on the 19th. of April 1775. Here I parted with Mr. Philips, and proceeded on to Watertown, intending (as I was disappointed by the Weather & bad Roads from travvelling through the Interior Country to Charlestown on Connecticut River) to take what is called the Middle Road from Boston. The Country from Haverhill to Andover is good, and well cultivated. In and about the latter (which stands high) it is beautiful. A Mile or two from it you descend into a pine level pretty Sandy, and mixed with Swamps; through which you ride several Miles till you begin to ascend the heights on which the Town of Bellarika stands, which is also pleasantly situated 10 Miles from Andover. From hence to Lexington—8 Miles and thence to Watertown 8 More the Country is very pleasant, and the roads in general good. We lodged in this

place at the House of a Widow Coolidge near the Bridge, and a very indifferent one it is.
   

   
   Abbot’s Tavern, at 70 Elm Street in Andover, was established by Isaac Abbot in 1776. Samuel Phillips (1752–1802), of Andover, Mass., a Harvard graduate, had served intermittently in the Massachusetts legislature since 1775. During the Revolution he had operated a powder mill at Andover, which was still in operation in 1789, and was also involved in the manufacture of paper. In 1778, in cooperation with his uncle John Phillips, he was a founder of what was later to become the Phillips Andover Academy. He served as president of the Massachusetts Senate 1775–1802 and as lieutenant governor of the state in 1802 (SIBLEYJ. L. Sibley et al. Sibley’s Harvard Graduates: Biographical Sketches of Those Who Attended Harvard College. 18 vols. to date. Boston, 1873–., 17:593–605).


   
   
   This tavern was kept by the widow of Nathaniel Coolidge (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 4:48).


 


Friday 6th. A little after Seven oclock, under great appearances of Rain or Snow, we left Watertown, and Passing through Needham (five Miles therefrom) breakfasted at Sherburn which is 14 Miles from the former. Then passing through Holliston 5 Miles, Milford 6 More, Menden 4 More, and Uxbridge 6 More, we lodged at one Tafts 1 Miles further; the whole distance of this days travel being 36 Miles. From Watertown till you get near Needham, the Road is very level—about Needham it is hilly—then level again, and the whole pleasant and well cultivated ’till you pass Sherburn; between this and Holliston is some Hilly & Rocky ground as there is in places, onwards to Uxbridge; some of

wch. are very bad; Upon the whole it may be called an indifferent Rd.—deversified by good & bad land—cultivated and in woods—some high and Barren and others low, wet and Piney. Grass and Indian Corn is the chief produce of the Farms. Rye composes a part of the culture of them, but wheat is not grown on Acct. of the blight. The Roads in every part of this State are amazingly crooked, to suit the convenience of every Mans fields; & the directions you receive from the People equally blind & ignorant; for instead of going to Watertown from Lexington, if we had proceeded to Waltham we should in 13 Miles have saved at least Six; the distance from Lexington to Waltham being only 5 Miles and the Road from Watertown to Sherburn going within less than two miles of the latter (i.e. Waltham). The Clouds of the Morning vanished before the Meridian Sun, and the Afternoon was bright and pleasant. The House in Uxbridge had a good external appearance (for a Tavern) but the owner of it being from home, and the wife sick, we could not gain admittance which was the reason of my coming on to Tafts; where, though the people were obliging, the entertainment was not very inviting.

   
   
   GW apparently found these accommodations adequate. On 8 Nov. he wrote Samuel Taft: “Being informed that you have given my name to one of your Sons, and called another after Mrs. Washington’s family. And being moreover very much pleased with the modest and innocent looks of your two daughters Patty and Polly I do, for these reasons, send each of these Girls a piece of chintz. And to Patty, who bears the name of Mrs. Washington, and who waited more upon us than Polly did, I send five guineas, with which she may buy herself any little ornaments she may want, or she may dispose of them in any other manner more agreeable to herself. As I do not give these things with a view to have it talked of, or even to its being known, the less there is said about the matter the better you will please me; but that I may be sure the chintz and money have got safe to hand, let Patty, who I dare say is equal to it, write me a line informing me thereof directed to ‘The President of the United States at New York’” (DLC:GW). Patty, whose given name was Mercy rather than Martha, acknowledged the gifts in a letter to GW, 28 Dec. 1789 (DLC:GW).


 


Saturday 7th. Left Tafts before Sunrise, and passing through Douglas wood breakfasted at one Jacobs in Thompson 12 Miles’ distant—not a good House. Bated the Horses in Pomfret at Colo. Grosveners, distant 11 Miles from Jacobs and Lodged at Squire Perkins in Ashford (called 10 Miles, but must be 12). The first Stage with a small exception is intolerable bad Road, & a poor and uncultivated Country covered chiefly with woods—the largest of Which is called Douglass, at the foot of which on the East side

is a large Pond. Jacobs’s, is in the State of Connecticut, and here the Lands are better, and more highly improved. From hence to Pomfret there is some woods & indifferent Land, but in General it is tolerably good and the Farms look well. In and abt. Pomfret they are fine, and from thence to Ashford not bad; but very hilly and much mixed with Rock Stone. Knowing that General Putnam lived in the Township of Pomfret, I had hopes of seeing him and it was one of my inducements for coming this Road; but on enquiry in the Town I found that he lived 5 Miles out of my road, and that without deranging my plan & delaying my journey, I could not do it.


   
   This tavern, just off the main road between Hartford and Boston, was kept by John Jacobs (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:863).



   
   Thomas Grosvenor (1744–1825), a Pomfret, Conn., attorney, had graduated from Yale in 1765 and practiced law until 1775 when he joined the 3d Connecticut Regiment as a second lieutenant. He ended the war as lieutenant colonel commandant of the 1st Connecticut Regiment.



   
   This tavern was kept by Isaac Perkins (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:65, 2:792).



   
   Israel Putnam (1718–1790), one of the most colorful of Revolutionary War generals, was born in Salem Village (Danvers), Mass., but moved to Brooklyn, Conn., as a young man. Putnam served in the French and Indian War. In 1775 he was appointed major general in the Continental Army where he was an active and popular but controversial soldier, his habit of independent action proving an irritant to GW on more than one occasion. A paralytic stroke in 1779 had forced his retirement to his Connecticut home. Putnam’s farm, which he had purchased from Gov. Jonathan Belcher, was about a mile from present-day Pomfret, Conn. In 1767 after his marriage to Deborah Lothrop Avery Gardiner, he moved to her home in present-day Brooklyn where the Putnams operated a tavern which became a favorite meeting place for Patriots. After Putnam moved to Brooklyn, his farm was occupied by Israel Putnam, Jr., but the elder Putnam had purchased the adjoining farm and it is likely he was living here, rather than in his Brooklyn house, when GW visited the area in 1789 (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:834).


 


Sunday 8th. It being contrary to Law & disagreeable to the People of this State (Connecticut) to travel on the Sabbath day and my horses after passing through such intolerable Roads wanting rest, I stayed at Perkins’s Tavern (which by the bye is not a good one) all day—and a meeting House being with in a few rod of the Door, I attended Morning & evening Service, and heard very lame discourses from a Mr. Pond.


   
   GW correctly interpreted New England attitudes toward travel on the Sabbath. The Pennsylvania Packet, 3 Nov. 1789, noted with approval that Tristram Dalton and John Adams, on their way to Boston, broke their journey at Springfield in order not to travel on Sunday. “How pleasing the

idea, that the most venerable and respectable characters of our Federal Legislature, pay such strict attention to the Sabbath.” See also Mass. Centinel, 24 Oct. 1789.



   
   Rev. Enoch Pond (1756–1807) had been ordained only the year before (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:827).


 


Monday 9th. Set out about 7 Oclock and for the first 24 Miles had hilly, rocky and disagreeable Roads. The remaining 10 was level and good, but in places Sandy. Arrived at Hartford a little before four. We passed through Mansfield (which is a very hilly Country and the Township in which they make the greatest qty. of Silk of any in the State) and breakfasted at one Brighams in Coventry. Stopped at Woodbridges in Et. Hartford where the level land is entered upon & from whence through East Hartford the Country is pleasant, and the Land in places very good—in others Sandy and Weak. I find by Conversing with the Farmers along this Road that a medium Crop of Wheat to the Acre is about 15 bushels—of Corn 20—of Oats the same—and in their strong & fresh Lands they get as much Wheat as they can Rye to the Acre—but in worn, or Sandy Land the latter yields most. They go more however upon grasing than either; & consequently Beef Butter & Cheese—with Porke are the articles which they carry to Market.


   
   Presumably Gershom Brigham, who had been licensed in 1778 to keep a tavern in Coventry, Conn. (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 2:792).



   
   Deodatus and Esther Woodbridge kept a tavern at present-day Manchester Green in Hartford County (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:299).


 


Tuesday 10th. Left Hartford about 7 Oclock & took the Middle Road (instead of the one through Middleton which I went). Breakfasted at Worthington in the Township of Berlin, at the House of one Fuller. Bated at Smiths on the plains of Wallingford 13 Miles from Fullers, which is the distance Fullers is from Hartford—and got into New Haven which is 13 Miles more, about half an hour before Sun-down. At this place I met Mr. Gerry in the Stage from New York who gave me the first certn. acct. of the health of Mrs. Washington.


   
   The Fuller with whom GW breakfasted is probably Ephraim Fuller, listed in the 1790 census as a resident of Berlin (HEADS OF FAMILIES, CONN.Heads of Families at the First Census of the United States Taken in the Year 1790: Connecticut. 1908. Reprint. Spartanburg, S.C., 1964., 34).



   
   Elbridge Gerry, United States congressman from Massachusetts, was probably on his way to his home, Elmwood, in Cambridge, where he had lived since 1787.


 



Wednesday 11th. Set out about Sunrise, and took the upper Road to Milford, it being shorter than the lower one through West haven. Breakfasted at the former—Bated at Fairfield and dined and lodged at a Majr. Marvins 9 Miles further; which is not a good House, though the People of it were disposed to do all they cou’d to accomodate me.


   
   Ozias Marvin’s tavern was located “on the Westport-Norwalk road, at the intersection of the King’s Highway with the turnpike. Washington is said to have eaten only bread and milk” (CROFUTFlorence S. Marcy Crofut. Guide to the History and the Historic Sites of Connecticut. 2 vols. New Haven, 1937., 1:162).


 


Thursday 12th. A little before Sunrise we left Marvins and breakfasting at Stamford 13 Miles distant, reached the Widow Havilands 12 Miles further; where, on acct. of some lame horses, we remained all Night. The badness of these Rds. having been described as I went, I shall say nothing of them now.
 


Friday 13th. Left Mrs. Havilands as soon as we could see the Road and breakfasted at Hoyets Tavern this side Kings-bridge and between two and three Oclock arrived at my House at New York where I found Mrs. Washington and the rest of the family all well. And its being Mrs. Washington’s Night to receive visits a pretty large Company of Ladies and Gentlemen were present.
 


Saturday 14th. At home all day—except taking a Walk round the Battery in the Afternoon.
At 4 Oclock received and answered an Address from the President & Corporation of Dartmouth College and about Noon sundry visits.
 


Sunday 15th. Went to St. Pauls Chapel in the forenoon and after returning from thence was visited by Majr. Butler Majr. Meridith and Mr. Smith So. Cara. Received an Invitation to attend the Funeral of Mrs. Roosevelt (the wife of a Senator of this State) but declined complying with it—first because the propriety of accepting any invitation of this sort appeared very questionable and secondly (though to do it in this instance might not be improper) because it might be difficult to discriminate in cases wch. might thereafter happen.


   
   Pierce Butler (1744–1822), United States senator from South Carolina, was a native of Ireland and came to America in the early 1770s as a major in the British army. After holding various posts under the state government, he was elected to the Continental Congress in 1787 and represented South

Carolina at the Federal Convention. He was elected to the Senate as a Federalist in 1789 and served until 1796.


   
   Samuel Meredith (1741–1817), of Philadelphia, was an active Patriot before the Revolution and served in the Pennsylvania militia until 1778 when he resigned to resume his career in business and politics. In 1788 he was appointed surveyor of the Port of Philadelphia, and in Mar. 1789, anticipating GW’s election, he wrote him requesting an appointment in the “Impost Department” (Meredith to GW, 23 Feb. 1789, DLC:GW). GW replied 5 Mar. stating that if he assumed the presidency, he had resolved “to go into it, perfectly free from all engagements of every nature whatsoever. A conduct, in conformity to this resolution, would enable me in ballancing the various pretentions of different Candidates for appointments, to act with a sole reference to justice and the public good. This is, in substance, the answer that I have given to all applications (and they are not few) which have already been made” (DLC:GW). See also entry for 20 June 1787.


   
   William Loughton Smith (1758–1812), congressman from South Carolina, had studied at the Middle Temple and also at Geneva. Before the Revolution he practiced law in Charleston and was elected to the state legislature. In 1789 he was elected as a Federalist to Congress where he served until 1797, rapidly becoming one of the administration’s most reliable supporters, especially in financial matters.



   
   Isaac Roosevelt’s wife was Cornelia Hoffman Roosevelt (1734–1789), daughter of Martinus Hoffman of Dutchess County, N.Y.


 


Monday 16th. The Commissioners, who had returned from the proposed Treaty with the Creek Indians before me, to this City dined with me to day, as did their Secretary Colo. Franks and young Mr. Lincoln who accompanied them.

   
   
   During the summer of 1789 an increasing stream of reports came from state officials and frontier settlers telling of Indian attacks by war parties from southern tribes, particularly urged on by the Creek chief Alexander McGillivray. The administration in Aug. 1789 appointed Benjamin Lincoln, Cyrus Griffin, and David Humphreys United States commissioners to open negotiations with the southern tribes on behalf of the government and “establish peace between the State of Georgia and the Creeks” (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:65–68). The commissioners arrived in Savannah 10 Sept. and conducted negotiations with state officials and Indian leaders over the next three weeks. By 10 Nov. they were back in New York. On 17 and 20 Nov. they reported to Knox that the Creek were determined not to make a treaty; however, as McGillivray and the other Creek chiefs “have given strong assurances in their talks, and by writing, that no further hostilities or depredations shall be committed on the part of their nation; and as the Governor of Georgia . . . will prevent the commission of hostilities and depredations upon the Creek nation, on the part of Georgia, the commissioners, in the best of their judgment, report, that all animosities with the Creek nation should henceforth cease.” In obedience to their instructions, however, they included detailed information on the Creek country and plans for “offensive and defensive measures” in case hostilities should break out (ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:78). The reports and the commissioners’ journal containing their correspondence with Creek leaders and Georgia officials are in ASP, Indian Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:68–80.



   
   mr. lincoln: probably Abner Lincoln, Benjamin Lincoln’s son-in-law (Mattern, Benjamin LincolnDavid B. Mattern. Benjamin Lincoln and the American Revolution. Columbia, S.C., 1995., 190).




   
   David Salisbury Franks (c.1740–1793), son of John Franks, a prominent Jewish merchant of Philadelphia, served as aide-de-camp to Benedict Arnold 1778–80, with the rank of major, but was acquitted of complicity in Arnold’s treason. In 1781 he was designated an official courier by Robert Morris to carry dispatches to John Jay in Spain and served as vice-consul at Marseilles from 1784 to 1787. In 1789 he asked GW to appoint him to a foreign diplomatic post, preferably that of consul general in France, but instead received the minor appointment of secretary to the commissioners (Franks to GW, 12 May, 11 June 1789, DLC:GW; STRAUSOscar S. Straus. “New Light on the Career of Colonel David S. Franks.” Publications of the American Jewish Historical Society 10 (1902): 101–8., 101–8). After his return from the mission to the Creek, he served as assistant cashier of the Bank of the United States. He died of yellow fever during the 1793 epidemic in Philadelphia (see also WOLFEdwin Wolf II and Maxwell Whiteman. The History of the Jews of Philadelphia from Colonial Times to the Age of Jackson. Philadelphia, 1957., 158–64).



 


Tuesday 17th. The Visitors at the Levee to day, were numerous.
 


Wednesday 18th. Took a walk in the forenoon, & called upon Mr. Jay on business but he was not within. On my return paid Mr. Vaughan Senr. a visit—informal.
Sent a Commission as District Judge of So. Carolina to the Honble. William Drayton of that State.

	
   
   Samuel Vaughan (1720–1802), formerly a London merchant, had been living in Philadelphia since 1783 where, with his son John, he was conducting the family’s mercantile business and was extensively involved in elaborate plans for the planting of trees and shrubs in the city. He was particularly noted for his role in ornamenting the State House Yard. Vaughan had recently corresponded with GW concerning the possibility of a federal appointment for his son Samuel Vaughan, Jr. (GW to Vaughan, 21 Mar. 1789, Vaughan to GW, 28 May 1789, DLC:GW; STETSON [3]Sarah P. Stetson. “The Philadelphia Sojourn of Samuel Vaughan.” Pennsylvania Magazine of History and Biography, 73 (1949), 459-74., 459–74).



 


Thursday 19th. The following Company dined here today—viz.—Mrs. Adams (Lady to the Vice President) Colo. Smith & Lady & Miss Smith Mrs. Adams’s Niece—Govr. Clinton and Lady & Miss Cornelia Clinton and Majr. Butlar, his Lady and two Daughters.


   
   Gov. George Clinton’s wife, whom he had married in 1770, was Cornelia Tappen Clinton, a connection of the prominent Wynkoop family of Ulster County, N.Y.



   
   Pierce Butler’s wife was Mary Middleton Butler, daughter of Thomas Middleton of Prince William’s Parish, S.C.



 


Friday 20th. The Visitors of Gentn. and Ladies to Mrs. Washington this evening were numerous & respectable.
 


Saturday 21st. Received in the Afternoon the Report from the Commissioners appointed to Treat with the Southern Indians. Gave it one reading & shall bestow another and more attentive one on it.


   
   See entry for 16 Nov. 1789.



 



Sunday 22d. Went to St. Pauls Chappel in the forenoon—heard a charity Sermon for the benefit of the Orphans School of this City.
Had a good deal of conversation in the Evening with the above Commissioners on the more minute part of their transactions at the Treaty with the Creek Indians and their opinion with respect to the real views of Mr. McGillivry—The principles of whose conduct they think is self-Interest, and a dependence for support on Spain. They think also, that having possessed himself of the outlines of the terms he could Treat with the United States upon, he wished to Postpone the Treaty to see if he could not obtain better from Spain. They think that, though he does not want abilities, he has credit to the full extent of them and that he is but a short sighted politicion. He acknowledges however, that an Alliance between the Creek Nation & the United States is the most Natural one, & what they ought to prefer if to be obtained on equal terms. A Free port in the latter seems to be a favourite object with him.


   
   This benefit was conducted to aid the Charity School operated by Trinity Church. The school consisted of “eighty-six scholars, viz. fifty-six boys and thirty girls. The children are instructed in the principles of the Christian Religion and in Psalmody; they constantly attend divine service at church on week days as well as on Sundays and the greatest attention is paid to their morals. . . . The school is regularly visited the first Monday in every month, and the children carefully examined by a committee of the Corporation of Trinity Church.” The sermon was preached by Rev. Dr. Benjamin Moore, and £80 8s. 10d. was collected for the Charity School (N.Y. Daily Advertiser, 16 and 23 Nov. 1789).



 


Monday 23d. Rid five or Six miles between Breakfast & dinner. Called upon Mr. Vanberkel & Mrs. Adams.


   
   Franco Petrus Van Berckel had succeeded his father as minister to the United States from the Netherlands in Aug. 1788 and presented his credentials in May 1789 (Van Berckel to Jay, 11 May 1789, letter of credence, 1 Aug. 1788, DNA:PCC, Item 126). He was generally popular in New York, although Sen. William Maclay termed him “gaudy as a peacock” (MACLAYCharles A. Beard, ed. The Journal of William Maclay: United States Senator from Pennsylvania, 1789–1791. 1927. Reprint. New York, 1965., 41).



 


Tuesday 24th. A good deal of Company at the Levee to day. Went to the Play in the Evening. Sent Tickets to the following Ladies and Gentlemn. & invited them to Seats in my Box viz.—Mrs. Adams (Lady of the Vice-President) Genl. Schuyler & Lady, Mr. King & Lady, Majr. Butler and Lady, Colo. Hamilton & Lady Mrs. Green—all of whom accepted and came except Mrs. Butler who was indisposed.



   
   The play GW attended was a performance of a comedy The Toy; or a Trip to Hampton Court which, with several shorter pieces, was performed by the Old American Company at the John Street Theatre (FORD [5]Paul Leicester Ford. Washington and The Theatre. New York, 1899., 37–38). The Gazette of the United States noted that “On the appearance of The President, the audience rose, and received him with the warmest acclamations” (28 Nov. 1789).



   
   Philip Schuyler was now United States senator from New York. In 1755 he had married Catherine Van Rensselaer (1734–1803), daughter of John Van Rensselaer of Claverack. Their second daughter, Elizabeth Schuyler (1757–1854), had married Alexander Hamilton in 1780.



   
   Rufus King (1755–1827) had graduated from Harvard in 1777, studied law with Theophilus Parsons in Newburyport, Mass., and served in the Massachusetts General Court 1783–85. As a delegate to the Constitutional Convention and the Massachusetts Ratifying Convention he provided invaluable support in securing the adoption of the Constitution in Massachusetts. He was elected United States senator to the First Congress. In 1786 King had married Mary Alsop (c.1770–1819), daughter of John Alsop, a prominent New York merchant.



 


Wednesday 25th. Exercised on Horse-back between Breakfast & dinner—in which returning I called upon Mr. Jay and Genl. Knox on business and made informal visits to the Govr., Mr. Izard, Genl. Schuyler, and Mrs. Dalton. The following Company dined with me. viz.
Doctr. Johnson & Lady and daughter (Mrs. Neely)—Mr. Izard & Lady & Son—Mr. Smith (So. Carolina) & Lady—Mr. Kean & Lady and the Chief Justice Mr. Jay.
After which I went with Mrs. Washington to the Dancing Assembly at which I stayed until 10 Ock.


   
   mrs. neely: William Samuel Johnson’s eldest daughter Charity Johnson (d. 1810) had married Rev. Ebenezer Kneeland of Stratford, Conn. (GROCEGeorge C. Groce, Jr. William Samuel Johnson: A Maker of the Constitution. New York, 1937., 39).



   
   In 1767 Sen. Ralph Izard had married Alice Delancey (1745–1832) of New York. The son who accompanied them today was Henry Izard (1771–1826), George Izard (1776–1828), or, less likely, their youngest son, four-year-old Ralph Izard (1785–1824). Also in the party was the Izard’s second daughter Charlotte Izard (1770–1792), who had married Sen. William Loughton Smith in 1786 (ROGERSGeorge C. Rogers, Jr. Evolution of a Federalist: William Loughton Smith of Charleston (1758–1812). Columbia, S.C., 1962. [1], 404).


   
   
   John Kean (1756–1795), of South Carolina, had served in the Continental Congress 1785–87, and in Aug. 1789 GW appointed him one of the commissioners for settling accounts between the United States and the individual states (EXECUTIVE JOURNALJournal of the Executive Proceedings of the Senate of the United States of America: From the commencement of the First, to the termination of the Nineteenth Congress. Vol. 1. Washington, D.C., 1828., 1:17). He married Susan Livingston (d. 1833), a niece of New Jersey Governor William Livingston, in 1786.



 


Thursday 26th. Being the day appointed for a thanksgiving I went to St. Pauls Chapel though it was most inclement and stormy—but few people at Church.


   
   On 25 Sept. 1789 the House of Representatives resolved that the president should recommend a day of thanksgiving and prayer to the people of the

United States acknowledging divine favor and especially the “opportunity peaceably to establish a Constitution of government for their safety and happiness.” The Senate concurred on 26 Sept. (DE PAUWLinda Grant De Pauw et al., eds. Documentary History of the First Federal Congress of the United States of America, March 4, 1789-March 3, 1791. 20 vols. to date. Baltimore, 1972–., 3:226; Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 1st sess., 92). The wording of the resolution did not escape comment. Rep. Aedanus Burke of South Carolina objected to the “mimicking of European customs.” Thomas Tudor Tucker, of South Carolina, felt that Congress had no right to ask for a day of thanksgiving. Citizens “may not be inclined to return thanks for a Constitution until they have experienced that it promotes their safety and happiness. We do not yet know but they may have reason to be dissatisfied with the effects it has already produced; but whether this be so or not, it is a business with which Congress have nothing to do. . . . If a day of thanksgiving must take place, let it be done by the authority of the several States; they know best what reason their constituents have to be pleased with the establishment of this Constitution” (Annals of CongressJoseph Gales, Sr., comp. The Debates and Proceedings in the Congress of the United States; with an Appendix, Containing Important State Papers and Public Documents, and All the Laws of a Public Nature. 42 vols. Washington, D.C., 1834–56., 1st Cong., 1st sess., 949–50). GW issued the proclamation on 3 Oct., assigning 26 Nov. as the first Thanksgiving Day under the Constitution (DLC:GW). In celebration of the day the president contributed £7 10s. 4d. for “provisions & beer” to prisoners confined for debt in the New York City jail (DECATURStephen Decatur, Jr. Private Affairs of George Washington: From the Records and Accounts of Tobias Lear, Esquire, his Secretary. Boston, 1933., 91; N.Y. Journal, 3 Dec. 1789).



 


Friday 27th. Not many Visitors this evening to Mrs. Washington.
 


Saturday 28th. Exercised on Horseback.
 


Sunday 29th. Went to St. Pauls Chapel in the forenoon.
 


Monday 30th. Went to the Play in the Evening and presented Tickets to the following persons—viz.—Doctr. Johnson and Lady—Mr. Dalton & Lady—The Chief Justice of the United States and Lady—Secretary of War & Lady—Baron de Steuben and Mrs. Green.


   
   On 30 Nov. 1789 the Old American Company gave a benefit performance of Cymon and Sylvia, an “Opera or Dramatic Romance,” at the John Street Theatre (FORD [5]Paul Leicester Ford. Washington and The Theatre. New York, 1899., 40–43). GW noted in his letter of invitation to the Jays that “this is the last night the President proposes visiting the theatre for the season” (NNC: Jay Papers). Sarah Livingston Jay, the lovely and vivacious daughter of Gov. William Livingston of New Jersey, had become one of New York’s leading hostesses while her husband was secretary for foreign affairs during the Confederation. Lucy Flucker Knox was the daughter of Thomas Flucker, who had been royal secretary of the Province of Massachusetts Bay. Mrs. Knox’s social ambitions were occasionally noted derisively by her contemporaries (see Jefferson’s “Anas,” BERGHAlbert Ellery Bergh, ed. The Writings of Thomas Jefferson. Memorial Ed. 20 vols. Washington, D.C., 1903–4., 1:357). Abigail Adams Smith wrote her mother, 15 June 1788, that Mrs. Knox is “neat in her dress, attentive to her family, and very fond of her children. But her size is enormous; I am frightened when I look at her” (GRISWOLDRufus Wilmot Griswold. The Republican Court or American Society in the Days of Washington. New York, 1855., 95).



